This is an original proceeding in this court by the Morgan Gin Company to review an order of the State Industrial Commission awarding compensation to Elmer Dufran.
It appears that on September 27, 1928, claimant, while in the employ of petitioner gin company, sustained an injury to his left hand from a cut by a saw. In accordance with the stipulation entered into between the parties and approved by the Commission, claimant received compensation for total temporary disability in the sum of $22.42 for the period from September 27, to October 15, 1928. Thereafter claimant presented a motion to the Commission to reopen the case because of an alleged change in condition. The case was reopened, and upon hearing the Commission found that there had been a change of condition since the date of the original award, and that claimant was then suffering a five per cent. permanent loss of the use of his left hand, and awarded him additional compensation in the sum of $134.60.
Petitioner brings the case here for review and asserts that the only question involved is the sufficiency of the evidence to support the finding of the Commission that claimant suffered a permanent disability. Claimant testified that since the original award, his hand grew gradually worse, and that the grip in his left hand had become materially weakened. Dr. Arnett testified that claimant had sustained a ten per cent. permanent loss of the, use of his left hand. Dr. Berry testified that he had sustained a loss not to exceed two or three per cent. The Commission found that he had sustained a five per cent. permanent loss of the use thereof. This evidence, under the rule applicable to industrial cases, justifies us in denying the petition to vacate.
The petition to vacate is denied.
LESTER, C. J., CLARK, V. C. J., and RILEY, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur.
Note. — See under (1) annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 28 R. C. L. 812, 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title "Workmen's Compensation," § 116.